UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6662


RONALD G. WHITESIDE,

                Petitioner - Appellant,

          v.

SCOTLAND COUNTY SUPERIOR COURT,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Wallace W. Dixon,
Magistrate Judge. (1:10-cv-00386-WWD-WWD)


Submitted:   August 15, 2011             Decided:   September 20, 2011


Before KING, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald G. Whiteside, Appellant Pro Se.  Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Ronald      G.    Whiteside             seeks       to    appeal         the    magistrate

judge’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition,         finding          it    was       untimely,          see       28    U.S.C.       § 2244(d)

(2006), and denying a post-judgment motion seeking to “address

the    limit.” *          The      order       is       not    appealable             unless      a     circuit

justice      or       judge     issues         a    certificate            of    appealability.             28

U.S.C. § 2253(c)(1)(A) (2006).                               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”                     28 U.S.C. § 2253(c)(2) (2006).                                 When

relief       is       denied    on       the       merits,        a    prisoner            satisfies      this

standard         by    demonstrating               that      reasonable          jurists         would    find

that       the    magistrate            judge’s         assessment          of       the    constitutional

claims is debatable or wrong.                            Slack v. McDaniel, 529 U.S. 473,

484 (2000);            see Miller-El               v.     Cockrell,         537 U.S. 322,   336-38

(2003).           When       relief       is       denied      on      procedural            grounds,      the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                             Slack, 529 U.S.

at    484-85.           We     have       independently               reviewed         the       record    and

conclude         that    Whiteside          has         not   made         the    requisite           showing.


       *
       The parties consented to the exercise of jurisdiction by
the magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).



                                                         2
Accordingly, we deny a certificate of appealability, deny leave

to proceed in forma pauperis, deny the motion for appointment of

counsel and dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                           DISMISSED




                                  3